JONES, Circuit Judge
(dissenting in part).
I cannot join in the determination by the majority that the evidence sustains the finding that Mack Lee, Ollie Jones and A. N. Bell were “employed in planting or tending trees, cruising, surveying, or felling timber, or in preparing or transporting logs or other forestry products to the mill.” 29 U.S.C.A. § 213(a) (15). I think the evidence shows that they were not so employed. Therefore I dissent from the affirmance of the district court’s judgment in so far as it relates to the logging crew. I am in agreement with the rest of the opinion of the majority. .
Rehearing denied; JONES, J., dissenting.